[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:  MOTION FOR RECONSIDERATION (#128)
After reviewing defendant's brief and considering the evidence presented at the hearing held on November 12, 1993, the court concludes that the defendant's Motion for Modification (#118) should be granted.
Under New Hampshire law, the court has jurisdiction to award alimony once it has terminated. Labrie v. Labrie, 305 A.2d 687
(1973); Henry v. Henry, 525 A.2d 267 (1987); Walker v. Walker,577 A.2d 1218 (1990).
The standard for an award of alimony suggests ". . . if justice requires. . ." (see Walker, at page 1221). The factors that should be considered are set forth in Marsh v. Marsh, 462 A.2d 126 (1983).
Considering the age of the defendant, her health and her needs, it appears appropriate that alimony be continued to be paid to her. The plaintiff has elected not to appear to be heard on whether alimony should continue or the amount.
The sum of $2,400 per month has been the order for several years by stipulation of the parties. The court has no bases to reduce that amount.
Therefore, retroactive to January, 1993, when the plaintiff ceased payments, the plaintiff is ordered to pay alimony to the defendant in the amount of $2,400 per month, for the same term and under the same conditions as previously ordered.
The order previously entered on September 23, 1993 is hereby vacated.
Defendant's Motion for Modification is granted.
NOVACK, J. CT Page 10565